OPINION
WOODLEY, Presiding Judge.
At a prior term of this court we affirmed this conviction for assault with intent to murder with malice. (Burgett v. State, Tex.Cr.App., 397 S.W.2d 79) However, the Supreme Court of the United States granted certiorari and reversed our decision. (Burgett v. State of Texas, 389 U.S. 109, 88 S.Ct. 258, 19 L.Ed.2d 319)
In obedience to the mandate of the Supreme Court, the mandate of this court heretofore issued is recalled and the judgment is now reversed and the cause remanded.